Citation Nr: 1007956	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  08-26 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Eligibility for Department of Veterans Affairs educational 
assistance benefits.



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly, Counsel






INTRODUCTION

The Veteran had active military service January 1971 to 
January 1974.  He had subsequent Reserve service and retired 
from the Reserve on September 29, 2007.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Buffalo, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In May 2009, the Veteran testified before the undersigned at 
a Travel Board hearing at the Philadelphia, Pennsylvania RO.


FINDINGS OF FACT

1.  The Veteran had active military service January 1971 to 
January 1974.  He had subsequent Reserve service and retired 
from the Reserve on September 29, 2007.  

2.  The Veteran was previously awarded Chapter 34 educational 
assistance benefits based upon his period of active service, 
from January 1971 to January 1974.

3.  The Veteran did not serve on active duty at any time 
during the period between October 19, 1984, and July 1, 1985.

4.  The Veteran did not first enter on active duty as a 
member of the Armed Forces after June 30, 1985.

5.  The Veteran did not enter military service on or after 
January 1, 1977, and before July 1, 1985.

6.  The Veteran was not a participant in Chapter 32 (VEAP) on 
October 9, 1996 and did not serve on active duty on 
October 9, 1996.

7.  The Department of Defense (DOD) has determined that that 
the Veteran has basic eligibility for Chapter 1606 as of 
February 10, 1991; the eligibility expired 10 years later on 
February 10, 2001.  

8.  The Veteran was not discharged from the Selected Reserve 
because of a disability that was not due to willful 
misconduct.  

9.  The Veteran's reserve unit was not inactivated during the 
period of October 1, 1991, through December 31, 2001; it was 
deactivated in 2007.

10.  The Veteran was not ordered to active duty while serving 
in the Selected Reserve.  

11.  The Veteran was not enrolled in a program and was 
midterm when eligibility was denied.  

12.  The Veteran did not return to the Selected Reserve 
within one year.  

13.  There is no evidence that the Veteran was prevented from 
initiating or completing a program of education prior to 
September 4, 1991, due to a physical or mental disability 
which was incurred in or aggravated by service in the 
Selected Reserve.  

14.  DOD has not established eligibility for this Veteran for 
Chapter 1607 benefits, the Reserve Educational Assistance 
Program (REAP).


CONCLUSIONS OF LAW

1.  There is no legal basis for payment of Chapter 34, Title 
38, United States Code, educational assistance benefits after 
December 31, 1989.  38 U.S.C.A. § 3462(e) (West 1991); 38 
C.F.R. § 21.1042(a)(2) (as in effect prior to May 24, 1996).

2. The criteria for basic eligibility for educational 
assistance under Chapter 30, Title 38, United States Code, 
have not been met.  38 U.S.C.A. § 3011 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 21.7040, 21.7044 (2009).

3.  The criteria for basic eligibility for educational 
assistance under the Veterans Educational Assistance Program 
(Chapter 32) have not been met.  38 U.S.C.A. §3202 (West 2002 
& Supp. 2009); 38 C.F.R. § 21.4131 (2009).

4.  The criteria for basic eligibility for educational 
assistance under Chapter 1606, Title 10, United States Code, 
have not been met.  10 U.S.C. A. §§ 16132, 16133 (West 2002 
and Supp. 2009); 38 C.F.R. §§ 21.7520, 21.7540, 21.7550, 
21.7551 (2009).

5.  The claim of entitlement to basic eligibility for 
education benefits under REAP, pursuant to Chapter 1607, 
Title 10, United States Code, is without legal merit. 10 
U.S.C.A. §§ 16161-16165 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 21.7540, 21.7550 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) outlines 
procedural assistance VA must provide to claimants in certain 
cases.  If the VCAA is applicable, the Board must ensure that 
the required notice and assistance provisions of the law have 
been properly applied.  There are some claims, however, to 
which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001).

Specifically, the VCAA has been held not to apply to claims 
that, as in this case, turned on statutory interpretation.  
Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  Thus, 
because the law as mandated by statute, and not the evidence, 
is dispositive of this appeal, the VCAA is inapplicable.  
Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis 
v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application 
of the law to the facts is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought.).  

As such, no further action is required pursuant to the VCAA.


Educational Assistance

There have been various VA educational assistance programs in 
effect over the years.

Eligibility for educational assistance under Chapter 34 was 
established for those veterans who (A) served for a period of 
more than 180 days, any part of which occurred after January 
31, 1955, and before January 1, 1977, and who were discharged 
or released therefrom under conditions other than 
dishonorable; (B) who contracted with the Armed Forces and 
were enlisted in or assigned to a reserve component prior to 
January 1, 1977, and as a result of such enlistment or 
assignment served on active duty for a period of more than 
180 days, any part of which commenced within 12 months after 
January 1, 1977, and were discharged or released therefrom 
under conditions other than dishonorable; or (C) were 
discharged or released from active duty, any part of which 
was performed after January 31, 1955, and before January 1, 
1977, or following entrance into active service from an 
enlistment provided for under subparagraph (b) because of a 
service-connected disability.  38 U.S.C.A. § 3452(a)(1).

The Veteran served during the requisite period of time for 
Chapter 34 benefits and was awarded Chapter 34 benefits after 
his initial period of active service.  However, by 
congressional action, the entire Chapter 34 program expired 
on December 31, 1989. 38 U.S.C.A. § 3462(e).  Therefore, 
Chapter 34 benefits may not be retroactively awarded, as the 
program has expired.  VA cannot provide any educational 
assistance benefits under Chapter 34.  VA is precluded from 
doing so by law.

If on December 31, 1989, an individual has remaining Chapter 
34 educational assistance benefits and meets certain 
additional criteria, he may be eligible to "convert" those 
benefits in order to receive educational assistance under 
Chapter 30. 38 U.S.C.A. § 3011(a)(1)(B).  To convert Chapter 
34 benefits to Chapter 30 benefits, a claimant must have 
served on active duty at any time during the period between 
October 19, 1984, and July 1, 1985, and have continued on 
active duty without a break in service for three years after 
June 30, 1985, or have been discharged after June 30, 1985, 
for a service-connected disability, a preexisting medical 
condition not characterized as a disability, hardship, 
convenience of the Government after serving 30 months of a 
three-year enlistment, involuntarily for convenience of the 
Government as a result of a reduction in force, or for a 
physical or mental condition not characterized as a 
disability and not the result of his own willful misconduct.  
38 U.S.C.A. § 3011(a)(1)(B); 38 C.F.R. § 21.7044(a).

In this case, the Veteran's active service occurred prior to 
October 19, 1984.  Therefore, with regard to Chapter 30 
benefits (benefits under the Montgomery GI Bill), eligibility 
also is not established on the basis of conversion of Chapter 
34 eligibility.

In general, an individual may be entitled to educational 
assistance under Chapter 30 if he first entered on active 
duty as a member of the Armed Forces after June 30, 1985, or 
he was eligible for educational assistance allowance under 
Chapter 34 as of December 31, 1989.  38 U.S.C.A. § 
3011(a)(1); 38 C.F.R. § 21.7040.  In this case, the evidence 
of record indicates that the Veteran first entered active 
duty in January 1971; therefore, he did not qualify for 
Chapter 30 educational benefits under 38 U.S.C.A. § 
3011(a)(1)(A).  Pursuant to 38 U.S.C.A. § 3011(a)(1)(B), 
claimants with Chapter 34 eligibility may, under certain 
conditions, qualify for continued educational assistance 
under Chapter 30.  However, as noted above, the Veteran does 
not qualify for conversion of Chapter 34 benefits to Chapter 
30 benefits since he did not serve on active duty at any time 
during the period between October 19, 1984, and July 1, 1985.

The Board will also consider eligibility for educational 
assistance under the Post-Vietnam Era Veterans' Educational 
Assistance Act Program (VEAP).

38 U.S.C.A. § 3221 provides that each person entering 
military service on or after January 1, 1977, and before July 
1, 1985, shall have the right to enroll in the education 
benefits program provided by this chapter at any time during 
such person's service on active duty before July 1, 1985.  
When a person elects to enroll in the program, the person 
must participate for 12 consecutive months before 
disenrolling or suspending participation.  The requirement of 
12 consecutive months of participation shall not apply when 
the participant suspends participation or disenrolls because 
of personal hardship or is released from military duty.  

The Veteran in this case, the Veteran entered active duty 
prior to January 1977.  

In 1996, the Veterans' Benefits Improvements Act of 1996, 
Pub. L. No. 104- 275, 110 Stat. 3322 (Oct. 9, 1996) 
(hereinafter Public Law 104-275) was enacted which extended 
eligibility for the Chapter 30 (Montgomery GI Bill) program 
to additional Chapter 32 (VEAP) participants.  See Public Law 
104-275, § 106 (presently codified at 38 U.S.C.A. § 3018C).  
Under the provisions of Section 106 of Public Law 104-275, a 
Chapter 32 participant with money in the Chapter 32 fund 
could be eligible for Chapter 30 benefits if, in pertinent 
part, the individual was a participant in Chapter 32 (VEAP) 
on October 9, 1996; served on active duty on October 9, 1996; 
completed the requirements of a secondary school diploma; if 
discharged or released prior to October 9, 1997, was 
honorably discharged or released; and, prior to October 9, 
1997 made an irrevocable election to receive benefits under 
this section in lieu of benefits under Chapter 32.  See 38 
U.S.C.A. § 3018C (a) (West 2002); Public Law 104- 275, § 106 
(a).

The Veteran in this case was not a participant in Chapter 32 
(VEAP) on October 9, 1996 and did not serve on active duty on 
October 9, 1996.

Further, subsequent statutory changes set forth in the 
Veterans Benefits and Health Improvement Act of 2000 provide 
for an additional year (beginning on November 1, 2000, and 
ending on October 31, 2001) for an individual to make an 
irrevocable election to enroll in Chapter 30; however, the 
individual must have participated in VEAP on or before 
October 9, 1996, and served continuously on active duty 
through at least April 1, 2000, with certain exceptions.  See 
Veterans Benefits and Health Care Improvement Act of 2000 
(Act), Pub. L. No. 106- 419, § 104, 114 Stat. 1822 (2000) 
(codified as amended at 38 U.S.C. § 3018C).

However, the Veteran did not participate in VEAP on or before 
October 9, 1996.

There is therefore no basis for the award of VEAP benefits.  

The Board will also consider eligibility for educational 
assistance under Chapter 1606, of Title 10, United States 
Code.  This is another educational assistance program enacted 
by Congress.  This program is for members of the Selected 
Reserve of the Army, Navy, Air Force, Marine Corps, and Coast 
Guard, and the Army and Air National Guard.  The Reserve 
components decide who is eligible for the program.  VA makes 
the payments for the program.  Chapter 1606 assists eligible 
persons to further their education after high school.  It 
provides educational assistance for people enrolled in 
approved programs of education or training.  It is the first 
such program that does not require service in the active 
Armed Forces in order to qualify.  38 C.F.R. §§ 21.7520, 
21.7540.

A reservist may initially become eligible when he or she 
enlists, reenlists, or extends an enlistment as a reservist 
so that the total period of obligated service is at least 6 
years from the date of such enlistment, reenlistment, or 
extension; or when he or she is appointed, or is serving as a 
reserve officer and agrees to service in the Selected Reserve 
for a period of not less than 6 years in addition to any 
other period of obligated service in the Selected Reserve.  
10 U.S.C.A. § 16132; 38 C.F.R. § 21.7540(a)(1).  The 
reservist must also complete his or her initial period of 
active duty for training (ACDUTRA); must be participating 
satisfactorily in the Selected Reserve; must not have elected 
to have his or her service in the Selected Reserve credited 
toward establishing eligibility to benefits provided under 38 
U.S.C., Chapter 30; and must have met the requirements for a 
secondary school diploma (or an equivalency certificate) 
before applying for educational assistance.  38 C.F.R. 
§ 21.7540(a)(2)-(5).

According to the DOD, the Veteran had a basic date of 
eligibility of February 10, 1991.  As such, his expiration 
date was 10 years later, February 10, 2001.  A reservist's 
period of eligibility expires effective the earlier of the 
following dates: (1) the last day of the 10- year period 
beginning on the date the reservist becomes eligible for 
educational assistance; or (2) the date of separation from 
the Selected Reserve.  38 C.F.R. § 21.7550(a).  The reservist 
may still use the full 10 years if he/she leaves the Selected 
Reserve because of a disability that was not caused by 
misconduct, the reservist's unit was inactivated during the 
period from October 1, 1991, through September 30, 1999, or 
in certain instances when the reservist is involuntarily 
separated.  38 C.F.R. § 21.7550(c), (d).  In this case, the 
earlier date between the last day of the 10- year period 
beginning on the date the reservist becomes eligible for 
educational assistance; and the date of separation from the 
Selected Reserve is the first of those two, which was 
February 10, 2001.  The Veteran retired on September 29, 
2007, which occurred later.  

The Veteran does not meet any of the exceptions for an 
extended 10-year period of eligibility for education 
benefits.  He was not discharged from the Selected Reserve 
because of a disability that was not due to willful 
misconduct.  See 38 C.F.R. §21.7550(d).  Furthermore there is 
no evidence that his reserve unit was inactivated during the 
period of October 1, 1991, through December 31, 2001, and he 
was thereafter involuntarily discharged to the Selected 
Reserve.  See 38 C.F.R. §21.7550(e).  Rather, while the 
Veteran's unit was deactivated, the deactivation occurred 
many years later, in 2007.  

In addition, there is no evidence that the Veteran was 
ordered to active duty while serving in the Selected Reserve, 
which would permit an extension of the time limit on 
eligibility.  See 38 C.F.R. §21.7550(b).  The record further 
fails to show that he was enrolled in a program and was 
midterm when eligibility was denied.  See 38 C.F.R. 
§21.7550(c).  There is also no confirmation from the DOD that 
he returned to the Selected Reserve within one year.  38 
U.S.C.A. § 3012.  Finally, there is no evidence he was 
prevented from initiating or completing a program of 
education prior to September 4, 1991, due to a physical or 
mental disability which was incurred in or aggravated by 
service in the Selected Reserve.  38 C.F.R. § 21.7551(a).  

Finally, the Board notes that law provides educational 
assistance to members of the reserve components called or 
ordered to active service in response to a war or national 
emergency declared by the President or the Congress, in 
recognition of the sacrifices that those members make in 
answering the call to duty.  DOD and the Department of 
Homeland Security determine who is eligible for the benefits 
and VA administers the program and pays benefits from funds 
contributed by DOD to each member entitled to educational 
assistance.  10 U.S.C.A. §§ 16161, 16162, 16163.

On or after September 11, 2001, a member of a reserve 
component is entitled to educational assistance if the member 
(1) served on active duty in support of a contingency 
operation for 90 consecutive days or more; or (2) in the case 
of a member of the Army National Guard of the United States 
or the Air National Guard of the United States, performed 
full time National Guard duty under section 502(f) of title 
32 for 90 consecutive days or more when authorized by the 
President or Secretary of Defense for the purpose of 
responding to a national emergency declared by the President 
and supported by Federal funds.  10 U.S.C.A. § 16163(a).

A member remains entitled to educational assistance while 
serving (1) in the Selected Reserve of the Ready Reserve, in 
the case of a member called or ordered to active service 
while serving in the Selected Reserve; or (2) in the Ready 
Reserve, in the case of a member ordered to active duty while 
serving in the Ready Reserve (other than the Selected 
Reserve).  10 U.S.C.A. § 16164(a).

Educational assistance may not be provided or, if being 
provided, shall be terminated (1) if the member is receiving 
financial assistance under section 2107 of this title as a 
member of the Senior Reserve Officers' Training Corps 
program; or (2) when the member separates from the Ready 
Reserve, as provided for under section 16164(a)(1) or section 
16164(a)(2), as applicable, of this title.  10 U.S.C.A. § 
16165(a).

DOD has not established eligibility for this Veteran for 
Chapter 1607 (REAP) benefits.  The regulations clearly 
reflect that determinations of eligibility for REAP benefits 
are within the sole purview of the Armed Forces.  38 C.F.R. 
§§ 21.7540, 21.7550.

The Veteran basically contends that he was not notified of 
potential VA educational assistance benefits.  The Board 
understands his frustrations.  However, VA does not have the 
duty to provide personal notice of potential eligibility for 
VA benefits.  Hill v. Derwinski, 2 Vet. App. 451 (1991); see 
also Lyman v. Brown, 5 Vet. App. 194 (1993).  Further, 
although VA is required to inform the Veteran correctly about 
basic eligibility or ineligibility for educational assistance 
benefits, the remedy for breach of such an obligation cannot 
involve payment of benefits where statutory requirements for 
such benefits are not met.  Harvey v. Brown, 6 Vet. App. 416, 
424 (1994); see also Shields v. Brown, 8 Vet. App. 346, 351 
(1995); McTighe v. Brown, 7 Vet. App. 29, 30 (1994).  Even if 
the Veteran was not informed or was misinformed regarding VA 
benefits, the Board cannot grant his claim on that basis.  
The Board also notes that VA does not have control over any 
actions taken or not taken by the service departments.  

Although it is sympathetic to the Veteran's claim, the Board 
is without authority to grant the claims on an equitable 
basis and instead is constrained to follow the specific 
provisions of law.  See 38 U.S.C.A. § 7104 (West 2002); 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  


ORDER

Eligibility for VA educational assistance benefits is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


